 



Exhibit 10.7
THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES THAT HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.
Restricted Stock Unit Grant Agreement
(Long-Term Incentive Compensation Program under the 2005 Stock Incentive Plan)
United States Steel Corporation, a Delaware Corporation, herein called the
Corporation, grants to the undersigned employee of the employing company
identified below (the “Grantee”) the number of Restricted Stock Units (“RSUs”)
set forth below, each of which is a bookkeeping entry representing the
equivalent in value of one share of the class of common stock of the Corporation
set forth below:

             
 
  Name of Grantee:   PARTICIPANT NAME      
 
  Name of Employing Company
on Date Hereof:  
(the company recognized by the Corporation as employing the Grantee on the date
hereof)    
 
           
 
  Number of RSUs Granted   # RSUs    
 
           
 
  Date of Grant:   GRANT DATE    

By my acceptance, I agree that the above-listed RSUs are granted as Other
Stock-Based Awards under and governed by the terms and conditions of the
Corporation’s 2005 Stock Incentive Plan (the “Plan”), the Corporation’s
Administrative Regulations for the Long-Term Incentive Compensation Program (the
“Administrative Regulations”), and the Grant Terms and Conditions contained
herein (the “Agreement”) including the special provisions for my country of
residence, if any, attached hereto as Exhibit A, as well as such amendments to
the Plan and/or the Administrative Regulations as the Compensation &
Organization Committee, or its successor committee (the “Committee”), may adopt
from time to time.

                      United States Steel Corporation       Accepted as of the
above date: ACCEPTANCE DATE    
 
                   
By
 
 
      By   PARTICIPANT ES
 
   
 
  Authorized Officer           Signature of Grantee    

Terms and Conditions
     1. Grant: The Corporation shall issue to the Grantee the number of RSUs set
forth in this Agreement. Each RSU represents the right to receive one share of
the Corporation’s common stock (a “Share”) on the date the restrictions
applicable to the RSU are terminated (the RSU is “vested”). Unless and until the
RSUs are vested in the manner set forth in Section 5 below, the Grantee will
have no right to settlement of any such RSUs. Prior to settlement of any vested
RSUs, such RSUs will represent an unsecured obligation of the Corporation,
payable (if at all) only from the general assets of the Corporation.
     2. Period of Restriction: The restriction period with regard to the RSUs
shall commence on the date the RSUs are granted. The Grantee shall not sell,
transfer, assign, pledge or otherwise encumber or dispose of any portion of the
RSUs, and any attempt to sell, transfer, assign, pledge or encumber any portion
of the RSUs prior to termination of restrictions shall have no effect. During
the period prior to vesting or forfeiture of all or any portion of the RSUs, the
Grantee shall not be entitled to vote the Shares and shall not receive dividends
paid on the Shares. The Grantee shall be entitled to receive dividend
equivalents, in a cash amount equal to the number of RSUs subject to restriction
times the per Share dividend (if any) paid to shareholders of the Corporation’s
common stock; provided, however, the dividend equivalents shall not vest in, or
be paid to the Grantee unless and to the extent the underlying RSUs vest as
provided in Section 5 of this Agreement.
     3. Change of Control: Notwithstanding anything to the contrary stated
herein, and in lieu of application of Section 9 of the Plan, in the case of a
Change of Control (as defined in Section 4(F)(1) of the Administrative
Regulations) of the Corporation, all restrictions shall automatically terminate.
     4. Termination of Employment: Unless otherwise determined by the Committee,
unvested RSUs are forfeited if termination of employment is due to Termination
without Consent or Termination for Cause. Any and all forfeitures of RSUs shall
be evidenced by written notice to the Grantee. Upon the forfeiture of any RSUs,
the Grantee’s right to acquire any Shares hereunder will immediately terminate.
Notwithstanding the foregoing, if the Grantee is a party to an individual Change
in Control Agreement (a “CIC Agreement”) with the Corporation providing for
benefits upon a termination for other than “Cause” or “Disability” or a
termination for “Good Reason”, then the unvested RSUs shall not be forfeited if
(i) the Grantee’s employment is terminated during a Potential Change in Control
Period either by the employing company identified above or the Corporation, its
subsidiaries or affiliates (each an “Employing Company”) for other than “Cause”
or “Disability” or by the Grantee for “Good Reason”, as such terms are defined
in the CIC Agreement and (ii) a 409A Change in Control, as defined in the CIC
Agreement, occurs within twenty-four months following the commencement of the
Potential Change in Control Period. In such event, all restrictions shall
automatically terminate upon the occurrence of the 409A Change in Control.
     5. Vesting: The Grantee must continue as an active employee of an Employing
Company for three years from the Date of Grant (the “Vesting Period”), subject
to the Employing Company’s right to terminate the Grantee’s employment at any
time, performing such duties consistent with his capabilities. Notwithstanding
any provisions in the Regulations to the contrary, the RSUs shall vest on the
three-year anniversary of the Date of Grant, provided that the Grantee is
employed by an Employing Company on such anniversary. Unless otherwise
determined by the Committee, if termination of employment during the Vesting
Period occurs by reason of Retirement, death, Disability or Termination with
Consent all unvested RSUs will vest on the date of such termination. For
purposes of this agreement, termination shall be construed consistent with a
“separation from service” under Section 409A of the Code.
     Except as provided in Section 4 of this Agreement,, notwithstanding any
other terms or conditions of the Plan, the Administrative Regulations or this
Agreement to the contrary, in the event of the Grantee’s termination of
employment, the Grantee’s right to vest in RSUs, if any, will terminate
effective as of the date that the Grantee is no longer actively employed by an
Employing Company and will not be extended by any notice period mandated under
local law (e.g., active employment would not include a period of “garden leave”
or similar period pursuant to local law); furthermore, in the event of
termination of the Grantee’s employment (whether or not in breach of local labor
laws), the Grantee’s right to receive Shares pursuant to the RSUs after such
termination, if any, will be measured by the date of termination of the
Grantee’s active employment and will not be extended by any notice period
mandated under local law; the Committee shall have the exclusive discretion to
determine when the Grantee is no longer actively employed for purposes of the
RSUs.
     6. Settlement: RSUs shall be automatically paid in Shares upon the vesting
date of such RSUs and, subject to the other terms of the Plan, Administrative
Regulations and this Agreement, the Shares will be issued to the Grantee on each
vesting date, provided further, no payment shall be made later than March 15th
of the calendar year following the calendar year which includes the applicable
vesting date (which payment schedule is intended to comply with the “short-term
deferral” exemption from the application of Section 409A (“Section 409A”) of the
Code). The Corporation shall have no obligation to issue Shares unless and until
the Grantee has satisfied any applicable tax withholding obligations pursuant to
Section 11 below and such issuance otherwise complies with all applicable law.
Upon vesting and settlement of the RSUs, one or more certificates, free of all
restrictions on transferability or forfeiture except for restrictions required
by applicable laws and/or regulations, shall be issued in the Grantee’s name
(or, in the event of the Grantee’s death prior to such termination or such
issuance, to the Grantee’s estate) for the number of Shares subject to vested
RSUs. The Grantee shall not be entitled to delivery of a certificate for any
portion of the Shares until the corresponding portion of the RSUs has vested.
     7. Adjustments: The number of RSUs awarded is subject to adjustment as
provided in Section 8 of the Plan. The Grantee shall be notified of such
adjustment and such adjustment shall be binding upon the Corporation and the
Grantee.
     8. Interpretation and Amendments: This Grant, the vesting and delivery of
RSUs and the issuance of Shares upon vesting are subject to, and shall be
administered in accordance with, the provisions of the Plan and the
Administrative Regulations, as the same may be amended by the Committee from
time to time, provided that no amendment may, without the consent of the
Grantee, affect the rights of the Grantee under this Grant in a materially
adverse manner. For purposes of the foregoing sentence, an amendment that
affects the tax treatment of the RSUs shall not be considered as affecting the
Grantee’s rights in a materially adverse manner. All capitalized terms not
otherwise defined herein shall have the meaning assigned to such terms in the
Plan or the Administrative Regulations. In the event of a conflict between the
Plan and the Administrative Regulations, unless this Grant specifies otherwise,
the Plan shall control.
     9. Compliance with Laws: The obligations of the Corporation and the rights
of the Grantee are subject to all applicable laws, rules and regulations
including, without limitation, the U.S. Securities Exchange Act of 1934, as
amended; the U.S. Securities Act of 1933, as amended; the U.S. Internal Revenue
Code of 1986, as amended; and any other applicable U.S. and foreign laws. No
Shares will be issued or delivered to the Grantee under the Plan unless and
until there has been compliance with such applicable laws.
     10. Acceptance of Grant: The Grant shall not be effective unless it is
accepted by the Grantee and notice of such acceptance is received by the Stock
Plan Officer.

Page 1



--------------------------------------------------------------------------------



 



     11. Withholding Taxes: Regardless of any action the Corporation or the
Employing Company takes with respect to any or all income tax, social security,
payroll tax, payment on account or other tax-related withholding (“Tax-Related
Items”), the Grantee acknowledges that the ultimate liability for all
Tax-Related Items is and remains his or her responsibility. Furthermore, the
Grantee acknowledges that the Corporation and/or the Employing Company (a) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the RSUs, including the grant, vesting,
or settlement of the RSUs or the subsequent sale of Shares; and (b) do not
commit to structure the terms of the grant of the RSUs or any aspect of the
Grantee’s participation in the Plan to reduce or eliminate his or her liability
for Tax-Related Items.
     Prior to the relevant taxable event, the Grantee shall pay or make adequate
arrangements satisfactory to the Corporation and/or the Employing Company to
satisfy all withholding obligations of the Corporation and/or the Employing
Company. In this regard, the Grantee authorizes the Corporation and/or the
Employing Company, at their discretion, to satisfy the obligations with regard
to all applicable Tax-Related Items by one or a combination of the following
methods: (1) withholding from Grantee’s wages or other cash compensation paid to
Grantee by the Corporation and/or the Employing Company; (2) selling or
arranging for the sale of a sufficient number of Shares issued upon vesting of
the RSUs, on the Grantee’s behalf and at the Grantee’s direction pursuant to
this authorization, through such means as the Corporation may determine in its
sole discretion (whether through a broker or otherwise) equal to the amount
required to be withheld; or (3) withholding from the Shares otherwise issuable
to the Grantee the number of Shares with a Fair Market Value, as defined in the
Plan, on the date the restrictions lapse equal to the amount of the aggregate
minimum amount of Tax-Related Items to be so satisfied. If the Tax-Related Items
are satisfied by reducing the number of Shares issuable upon vesting of the
RSUs, the Grantee is deemed to have been issued the full number of Shares
subject to the RSUs, notwithstanding that a number of the Shares is held back
solely for the purpose of paying the Tax-Related Items. Finally, the Grantee
shall pay to the Corporation or the Employing Company any amount of Tax-Related
Items that the Corporation or the Employing Company may be required to withhold
as a result of Grantee’s participation in the Plan or Grantee’s acquisition of
Shares that cannot be satisfied by the means previously described. The Grantee
understands that no Shares shall be delivered to Grantee, notwithstanding the
lapse of the restrictions on the RSUs, unless and until the Grantee shall have
satisfied any obligation for Tax-Related Items with respect thereto as provided
herein.
     12. Nature of the Grant: Nothing herein shall be construed as giving the
Grantee any right to be retained in the employ of an Employing Company or affect
any right which the Employing Company may have to terminate the employment of
such Grantee. Further, by accepting this grant of RSUs, the Grantee acknowledges
that:

  a)   the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted repeatedly in the past;     b)   all
decisions with respect to future RSU grants, if any, will be at the sole
discretion of the Committee;     c)   the Grantee is voluntarily participating
in the Plan;     d)   the RSU is an extraordinary item which does not constitute
compensation of any kind for services of any kind rendered to the Corporation or
to the Employing Company, and which is outside the scope of the Grantee’s
employment contract, if any;     e)   the RSUs are not part of normal or
expected compensation or salary for any purpose, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end-of-service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments;     f)   in the event that the Employing Company is not the
Corporation, the grant of RSUs will not be interpreted to form an employment
contract or relationship with the Corporation; and furthermore, the grant of
RSUs will not be interpreted to form an employment contract with the Employing
Company;     g)   the future value of the Shares underlying the RSUs is unknown
and cannot be predicted with certainty;     h)   in consideration of the grant
of the RSUs, no claim or entitlement to compensation or damages arises from
termination of the RSUs or diminution in value of the RSUs or forfeiture of the
RSUs resulting from termination of the Grantee’s employment by the Corporation
or the Employing Company (for any reason whether or not in breach of applicable
labor laws) and the Grantee irrevocably releases the Corporation and the
Employing Company from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen then, by accepting this grant of RSUs, the Grantee shall be deemed
irrevocably to have waived his or her entitlement to pursue such a claim;     i)
  it is the Grantee’s sole responsibility to investigate and comply with any
applicable exchange control laws in connection with the issuance and delivery of
Shares pursuant to the vesting of the RSUs;     j)   the Corporation and the
Employing Company are not providing any tax, legal or financial advice, nor are
the Corporation or the Employing Company making any recommendations regarding
the Grantee’s participation in the Plan or the Grantee’s acquisition or sale of
the Shares underlying the RSUs; and     k)   the Grantee is hereby advised to
consult with his or her own personal tax, legal and financial advisors regarding
his or her participation in the Plan before taking any action related to the
Plan.

     13. Data Privacy: The Grantee hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of his or her
personal data as described in this document by and among, as applicable, any
Employing Company and the Corporation for the exclusive purpose of implementing,
administering and managing the Grantee’s participation in the Plan.
     The Grantee understands that the Employing Company and the Corporation hold
certain personal information about the Grantee, including, but not limited to,
Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Corporation, details of all RSUs or any
other entitlement to Shares awarded, canceled, vested, unvested or outstanding
in Grantee’s favor, as the Employing Company and/or the Corporation deems
necessary for the purpose of implementing, administering and managing the Plan
(“Data”). The Grantee acknowledges and understands that Data may be transferred
to any broker as designated by the Corporation and any third parties assisting
in the implementation, administration and management of the Plan, that these
recipients may be located in the Grantee’s country or elsewhere (and outside the
European Economic Area), and that the recipient’s country may have different
data privacy laws and protections than the Grantee’s country. The Grantee
understands that he or she may request a list with the names and addresses of
any potential recipients of the Data by contacting the Grantee’s local human
resources representative. The Grantee authorizes the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing the Grantee’s participation
in the Plan, including any requisite transfer of such Data as may be required to
a broker or other third party with whom the Grantee may elect to deposit any
Shares acquired upon vesting of the RSUs. The Grantee understands that Data will
be held only as long as is necessary to implement, administer and manage the
Grantee’s participation in the Plan. The Grantee understands that he or she may,
at any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
his or her local human resources representative. The Grantee understands,
however, that refusing or withdrawing his or her consent may affect his or her
ability to realize benefits from the RSUs or otherwise participate in the Plan.
For more information on the consequences of his or her refusal to consent or
withdrawal of consent, the Grantee understands that he or she may contact his or
her local human resources representative.
     14. Electronic Delivery: The Corporation may, in its sole discretion,
decide to deliver any documents related to RSUs awarded under the Plan, or
Shares issued under the Plan, or participation in the Plan or future RSUs that
may be awarded under the Plan by electronic means or request the Grantee’s
consent to participate in the Plan by electronic means. The Grantee hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through any on-line or electronic system established and
maintained by the Corporation or another third party designated by the
Corporation.
     15. Code Section 409A. It is the intent that the vesting or the payments of
RSUs set forth in this Agreement shall either qualify for exemption from or
comply with the requirements of Section 409A, and any ambiguities herein will be
interpreted to so comply. The Corporation reserves the right, to the extent the
Corporation deems necessary or advisable in its sole discretion, to unilaterally
amend or modify this Agreement as may be necessary to ensure that all vesting or
settlements provided under this Agreement are made in a manner that qualifies
for exemption from or complies with Section 409A; provided, however, that the
Corporation makes no representation that the vesting or settlement of RSUs
provided under this Agreement will be exempt from Section 409A and makes no
undertaking to preclude Section 409A from applying to the vesting or settlement
of RSUs provided under this Agreement.
     16. Severability: In the event that any provision in this Agreement is held
invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement.
     17. Language: If the Grantee has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the translated version is different than the English version, the English
version will control.
     18. Governing Law: This Agreement shall be construed and enforced in
accordance with the laws of the Commonwealth of Pennsylvania, without regard to
the conflicts of laws thereof.
     19. Headings: Headings of paragraphs and sections used in this Agreement
are for convenience only and are not part of this Agreement, and must not be
used in construing it.

Page 2



--------------------------------------------------------------------------------



 



EXHIBIT A
Additional Terms and Conditions of the
United States Steel Corporation 2005 Stock Incentive Plan
Restricted Stock Unit Agreement
TERMS AND CONDITIONS
This Exhibit A includes additional terms and conditions that govern the RSUs
granted to the Grantee under the Plan if he or she resides in one of the
countries listed below. Certain capitalized terms used but not defined in this
Exhibit A have the meanings set forth in the Plan, the Administrative
Regulations and/or the Agreement.
NOTIFICATIONS
This Exhibit A also includes information regarding exchange controls and certain
other issues of which the Grantee should be aware with respect to participation
in the Plan. The information is based on the laws in effect in the applicable
countries as of March 2008. Such laws are often complex and change frequently.
As a result, the Corporation strongly recommends that the Grantee not rely on
the information in this Exhibit A as the only source of information relating to
the consequences of his or her participation in the Plan because the information
may be out of date at the time that the Grantee vests in the RSUs or sells
Shares acquired under the Plan.
In addition, the information contained herein is general in nature and may not
apply to the Grantee’s particular situation, and the Corporation is not in a
position to assure the Grantee of a particular result. Accordingly, the Grantee
is advised to seek appropriate professional advice as to how the relevant laws
in his or her country may apply to the Grantee’s situation.
Finally, if the Grantee is a citizen or resident of a country other than the one
in which he or she is currently working, the information contained herein may
not be applicable.
CANADA
TERMS AND CONDITIONS
RSUs Payable Only in Shares. Notwithstanding any discretion in the Plan or
anything to the contrary in the Agreement, the grant of RSUs does not provide
any right for the Grantee to receive a cash payment in settlement of the RSUs
upon vesting and the RSUs are payable in Shares only.
Securities Law Commitment on Sale of Shares. As a condition of the grant of RSUs
and the issuance of Shares upon vesting of the RSUs, the Grantee undertakes to
only sell, trade or otherwise dispose of any Shares issued to the Grantee under
the Plan in accordance with applicable Canadian securities laws. Under current
laws, this means that the Grantee will need to sell any Shares issued under the
Plan using the services of a broker or dealer that is registered under Canadian
provincial or territorial securities legislation. The Grantee will not be
permitted to sell, trade or otherwise dispose of his or her Shares through the
Company’s designated U.S. plan broker, Fidelity Investments, unless such sale,
trade or disposal can be executed in accordance with applicable securities laws.
As legal requirements may be subject to change, Grantees are encouraged to seek
specific advice about their individual situation before taking any action with
respect to securities issued to them under the Plan.
By accepting this RSU, the Grantee expressly agrees that he or she will consult
with a personal legal advisor to address any questions that may arise regarding
compliance with this requirement. The Grantee understands and agrees that he or
she will be liable for any failure to comply with the foregoing provision.
SERBIA
NOTIFICATIONS
Exchange Control Information. Pursuant to the Law on Foreign Exchange
Transactions (effective July 27, 2006), Serbian residents may freely acquire
Shares under the Plan, however, the National Bank of Serbia requires reporting
of the acquisition of such Shares, the value of the Shares at vesting and, on a
quarterly basis, any changes in the value of the underlying Shares. The Grantee
is advised to consult with a personal legal advisor to determine his or her
reporting obligations upon the acquisition of Shares under the Plan. The
Corporation reserves the right to require the Grantee to report details of the
sale of his or her Shares to the Corporation or to follow such other procedures
as may be established by the Corporation to comply with applicable exchange
control regulations.
SLOVAK REPUBLIC
NOTIFICATIONS
Exchange Control Information. The Grantee is required to notify the National
Bank of Slovakia with respect to the establishment of accounts abroad within
15 days after the end of the calendar year (effective from January 1, 2007). The
notification forms may be found at the Slovak National Bank website as follows:
www.nbs.sk. The Grantee should consult with a personal legal advisor to
determine which forms the Grantee will be required to submit and when they will
be due.

A-1